Citation Nr: 0825387	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-04 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether the veteran's throat scar sustained on August 26, 
1972, was incurred in the line of duty.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from January 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The veteran 
requested a Travel Board hearing; however, he failed to 
report for his Travel Board hearing in January 2008.  See 
38 C.F.R. § 20.704(d) (2007).

In January 1976, the RO administratively denied the veteran's 
claim of service connection for a throat scar because it was 
the result of his own misconduct.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's throat was slashed during a fight on 
August 26, 1972, and he was charged with one criminal count 
for his involvement in this fight by the police department in 
San Bernardino, California.

3.  The evidence shows that the veteran was in a fight on 
August 26, 1972, with a wanton and reckless disregard of the 
probable consequences of his actions.


CONCLUSION OF LAW

The veteran's throat scar sustained on August 26, 1972, was 
not incurred in the line of duty and was the result of his 
own willful misconduct.  38 U.S.C.A. §§ 105(a), 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(m), 3.1(n), 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an October 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence 
showing that his throat scar sustained on August 26, 1972, 
was incurred in the line of duty and was not the result of 
his own willful misconduct and noted other evidence the 
veteran could submit in support of his claim.  The veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of this letter, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence shows that the veteran's throat scar sustained on 
August 26, 1972, was not incurred in the line of duty because 
it was the result of his own willful misconduct.  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the October 2003 VCAA notice letter was provided prior 
to February 2004 RO decision denying the benefit sought on 
appeal; thus, this notice was timely.  There has been no 
prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328; see also Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board; as noted above, he failed to report for 
his Travel Board hearing in January 2008.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, because 
this case involves a determination of whether the veteran's 
throat scar was incurred in the line of duty, and because the 
RO already has obtained service medical records showing in-
service treatment for a throat scar and the police report 
concerning the fight where the veteran's throat was slashed 
during service, the Board finds that an examination is not 
required.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that a throat scar sustained on 
August 26, 1972, was incurred in the line of duty.  
Specifically, he contends that he was assaulted by several 
civilians on August 26, 1972, and that his throat was slashed 
during a fight with them on this date.

VA compensation shall not be paid if a disability was the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 105, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, as in this 
case, an injury or disease incurred during active service 
will not be deemed to have been incurred in the line of duty 
if the injury or disease was a result of the veteran's own 
willful misconduct.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301.  In short, the line of duty presumption is 
rebuttable where the preponderance of the evidence indicates 
that the veteran's disability was due to his own willful 
misconduct.  Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 
2005).

Willful misconduct is an act involving conscious wrongdoing 
or a known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
did not per se constitute willful misconduct and willful 
misconduct is not determinative unless it is the proximate 
cause of injury, disease or death.  38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.1(n) (2007).  

A police report from San Bernardino County, California, dated 
on August 26, 1972, shows that the veteran's throat was cut 
during a "heated discussion over alleged name-calling."  
The veteran objected to the alleged name calling and 
confronted another person with a broken wine bottle.  
According to witnesses, the suspect and the veteran had 
confronted each other in front of a bar.  The suspect then 
cut the veteran's throat and drove away.  When the police 
officer arrived at the scene of this incident, the veteran 
"was yelling obscenities towards all passing persons and was 
just generally being obstinate.  He was still observed to be 
bleeding profusely from the throat area."  The veteran was 
taken to a nearby military hospital emergency room for 
treatment.  When interviewed by the police after this 
incident, the veteran initially refused to identify the 
suspect who had cut him and informed the police that he would 
take care of the suspect himself.  The suspect was arrested 
later and charged with violating California Penal Code 245, 
Assault by means of force to produce great bodily injury.  
The veteran returned to the scene of the knife fight on 
August 31, 1972; it was reported to the police department 
that the veteran was "carrying a large knife and looking for 
the subject who had cut him."  The veteran subsequently was 
charged with one count of violating California Penal Code 
414, Challenging to Fight, for his involvement in the knife 
fight which had occurred on August 26, 1972.

The veteran's service medical records show that, on 
August 26, 1972, he was treated in a military hospital 
emergency room for a neck laceration and received 24 sutures.  

In a September 2003 statement, the veteran reported that, 
during active service in 1972, he had been attacked by a 
civilian and was cut across his neck during an altercation.  

The Board finds that the preponderance of the evidence is 
against finding that the veteran's throat scar sustained on 
August 26, 1972, was incurred in the line of duty.  The Board 
acknowledges that the veteran received a very serious throat 
injury during a knife fight while he was on active service on 
August 26, 1972, which required multiple sutures.  At the 
time of his injury, the veteran had confronted another person 
with a broken wine bottle in front of a bar and engaged in a 
"heated discussion."  Several days later, the veteran 
returned to the scene of the previous knife fight with a 
weapon and was looking for the person who had cut him.  The 
veteran was charged with a crime as a result of his 
involvement in this knife fight.  Thus, the RO correctly 
determined that the veteran had entered in to the fight on 
August 26, 1972, "with knowledge of or wanton and reckless 
disregard of its probable consequences."  See 38 U.S.C.A. § 
105(a); 38 C.F.R. § 3.1(n) (2007).  

The Board agrees with the RO's determination and finds that 
the veteran wantonly and recklessly disregarded the probable 
consequences of confronting another person while armed with a 
broken bottle and challenging this person to a fight on 
August 26, 1972.  Although the veteran's more recent 
statements are to the effect that he was unarmed when he was 
attacked by a group of civilians while on active service in 
August 1972, these statements are self-serving and are 
outweighed by the objective evidence contemporaneous to the 
knife fight which occurred on August 26, 1972 (the police 
report).  The police report clearly and convincingly shows 
that the veteran's actions on August 26, 1972, constituted 
willful misconduct because they "involved deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences."  38 C.F.R. 
§§ 3.1(n)(1), 3.301(c)(2).  Thus, the presumption that a 
throat scar sustained by the veteran as a result of the in-
service knife fight on August 26, 1972, occurred in the line 
of duty is rebutted.  See 38 C.F.R. § 3.301; see also Thomas, 
423 F.3d at 1279.  


ORDER

Because it was the result of his own willful misconduct, the 
veteran's throat scar sustained on August 26, 1972, was not 
incurred in the line of duty.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


